Tilghman C. J.
delivered the Court’s opinion.
This is an action of trespass for breaking the plaintiff’s house, and taking away twenty-nine pipes of wine. The wine was pledged to the plaintiff by Robert Morris, junior, for a debt, the amount of which was not ascertained. The cause was tried before me, and I gave it in charge to the jury, that if they found for the plaintiff, they might give the -whole value *460of the wine in damages. The point was very little argued, and no authorities cited; so that my opinion was upon a general recollection of the principle, that he who has a special property in chattels, being answerable to the general owner, unless he takes good care of them, may recover the whole in damages against a wrongdoer who takes them away. Upon subsequent reflection and reference to authorities, I am satisfied that the charge was right. I cannot better express my ideas, than in the language of 13 Co. Rep. 69. Heyden and Smith's case. " If, after taking the goods, the owner “ hath his goods again, yet he shall have a general action of " trespass, and upon the evidence, the damages shall be mi-44 tigated. So is the better opinion in 11 H. 4. 23, that he 44 who hath a special property in goods, shall have a general 44 action of trespass against him who hath the general pro- “ perty, and upon the evidence, damages shall be miti44 gated; but clearly the bailee, or he who hath a special pro-44 perty, shall have a general action of trespass against a 44 stranger, and shall recover all in damages, because that he 44 is chargeable over." This authority is cited in 2 Black. Com. 453, where the law is laid down substantially to the same purpose, though not in such express terms. The defendant’s counsel endeavoured to shew that Barker was in the same situation as Morris, who had the general property, because he took the wine, as sheriff of Philadelphia, under a domestic attachment, issued at the suit of one .of Morris's creditors. But I cannot see how this places him in the situation of Morris, or of those persons intrusted by law with the care of his effects for the benefit of his creditors. Those persons are the auditors appointed by the Court from which the attachment issues, and were not appointed when this suit was brought, and are in no shape parties to it. It might be extremely inconvenient to enter into a settlement of accounts between Morris and Lyle in this action. A course far more simple is the one which has been taken; that is to say, the plaintiff having now recovered the full value of the wines, stands, with respect to Morris, or those who represent him, precisely in the same situation that he did before the wines were taken away. Upon payment of his demand against Morris, he is accountable for the wines or their value. The defendant’s motion, therefore, ought not to be granted.
Motion refused.